Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell Law appeals the district court’s order denying his Fed.R.Civ.P. 60(b) motion to vacate the court’s order adopting the magistrate judge’s recommendation and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Law v. Wesley, No. 3:06-cv-00096-JPB-JES (N.D.W.Va. July 3, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.